Citation Nr: 0610424	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service in the US Army from June 
1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.  That decision denied entitlement to 
service connection for tinnitus and bilateral hearing loss.  
The veteran was notified of the decision and he appealed to 
the Board.  The veteran presented testimony before the 
undersigned Veterans Law Judge in September 2005; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran now suffers from bilateral hearing loss.

3.  Competent medical evidence has been presented that 
etiologically links the veteran's hearing loss of the left 
and right ears with his military service.

4.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that tinnitus is the result of noise 
exposure during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  Resolving reasonable doubt in the appellant's favor, 
service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to the issues now before the Board, the Board 
finds that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with these issues given the 
favorable nature of the Board's decision with regard to both 
issues.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  

(1)  a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or 

(2)  a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition. 

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a veteran's nonservice- connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, the Court has found that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

As noted, the veteran has requested that VA compensation 
benefits be assigned for bilateral hearing loss and tinnitus.  
The veteran's service records indicate that after his basic 
training, the veteran attended field artillery school in Fort 
Sill, Oklahoma.  While there, he learned how to fire mortars 
and 105 mm howitzer cannons.  The veteran contends that as a 
result of his exposure to cannon and mortar fire, which 
occurred on an almost-weekly basis during the course of his 
enlistment, he has now developed bilateral hearing loss and 
tinnitus.

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993). The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran's service medical records are negative for 
hearing loss of either ear or for tinnitus.  

The veteran underwent a VA Audiological Examination in 
September 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
55
LEFT
25
30
40
55
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
frequency average for the right ear was 43 Hz and 44 Hz for 
the left ear.  

Upon completion of the examination, the VA examiner stated 
that since the veteran's service medical records showed 
"normal" hearing in service and that there were no 
complaints involving tinnitus, she could not relate either 
condition with the veteran's service.  She did not, however, 
provide any statements with respect to post-service, which is 
contrary to Hensley v. Brown, 5 Vet. App. 155 (1993). 

The claims folder contains an opinion from the veteran's ear, 
nose, and throat doctor, a K. J. V., M.D.  This opinion is in 
the form of two letters dated December 2002 and September 
2004.  Dr. V. concluded that the veteran's sensorineural 
hearing loss was noise-related.  He further opined that while 
the veteran's service medical records may have been negative 
for hearing loss, which did not mean that his current hearing 
loss was not related to his military service.  He further 
hypothesized that the veteran's complained of tinnitus was 
also noise related and likely due to the noise exposure while 
serving as an artilleryman in the Army.  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The veteran's service 
personnel records and the statements that he has proffered 
over the course of this appeal have not been contradictory.  
Moreover, since the veteran filed his claim, his recitation 
of the symptoms produced by the tinnitus and bilateral 
hearing loss, and how long the two conditions have bothered 
him has remained consistent.  He has not waivered in his 
assertions.  The Board believes that the veteran's written 
evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-156 (1996).  The Board would add that the presentation 
made by the veteran before the Board in September 2005 was 
extremely credible, logical, and well-stated.  His statements 
did not detract from his claim, they only enhanced it.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  

Here the veteran has provided credible testimony with respect 
to his two disabilities.  A private physician has provided an 
etiological opinion with respect to the two disorders.  While 
a VA physician has also proffered an opinion, that opinion is 
deficient in that it does not provide enough medical 
information as required by case law.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's bilateral 
hearing loss and tinnitus is the result of his military 
service, and service connection is granted.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.

2.  Entitlement to service connection for tinnitus is 
granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


